Title: To George Washington from James McHenry, 11 August 1793
From: McHenry, James
To: Washington, George



Dear Sir.
sunday night 11 Augt. 1793.

I have received to-day the following information from a quarter that may be depended on which I think it my duty to communicate. The French minister has made a requisition upon the French merchant fleet in this harbour for 600 seamen to rendezvous at Philadelphia, and has ordered the consul here to furnish each volunteer with five dollars. So far is certain. The requisition has been complied with and the greatest part have already left this Town. This is also certain.
I understood further that an armament is intended against Providence and that the Americans were to furnish their quota for the expedition. As the latter however cannot be the case, I presume that no more is meant than that a number of Americans are expected to volunteer in this business.
I know not whether this affair may require investigation as connected with the position of the United States in the present contest. It only struck me that it might not be unuseful to mention it. I am Dr sir most sincerely and affectionately your obt st

James McHenry


I mentioned your request to Mr Gale the day after your departure, and gave him a description of the person wanted. He told me he would write to you as soon as he had made the necessary inquiry.

